Citation Nr: 1436237	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, for accrued benefits purposes. 

2.  Entitlement to service connection for tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965.  While his claim was pending, the Veteran died in March 2013.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for right ear hearing loss and tinnitus.  In December 2009, the Board remanded the Veteran's appeal for further development.

The issues of entitlement to burial benefits and payment of the Veteran's benefits for the month of his death have been raised by the record (see April 2013 appellant statements), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in March 2013; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

2.  On February 8, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for right ear hearing loss. 

3.  The Veteran's tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for right ear hearing loss have been met, for accrued benefits purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  Resolving reasonable doubt in the appellant's favor, tinnitus was incurred in active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159, 3.303, 3.326(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim for service connection for right ear hearing loss is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is required.  In the decision below, the Board grants service connection for tinnitus.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.   

Service Connection for Right Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In a February 8, 2011 written statement, the Veteran expressly withdrew his claim for service connection for right ear hearing loss.  He asserted that he "would like to withdraw my appeal for right ear hearing loss at this time."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of service connection for right ear hearing loss; therefore, it is dismissed, for accrued benefits purposes.

Service Connection for Right Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran was diagnosed with tinnitus, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.

The contentions that have been advanced in this case include that the Veteran was exposed to loud gun fire noises during service and immediately experienced ringing in the ears.  The Veteran stated during the pendency of the claim that he had experienced both tinnitus and hearing loss over the years since service.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's tinnitus started during service.  The evidence weighing against the claim includes that the Veteran's service treatment records make no reference to tinnitus or ringing of the ears.  

The evidence weighing in favor of the claim includes that in a May 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran wrote that he had "started to notice a ringing in my ears and a gradual hearing loss over the years."  He reported experiencing in-service acoustic trauma while serving as both a "mount captain" for a three inch gun and a loader for five inch guns and firing small and large caliber personal arms. 

An April 2006 VA audiological evaluation report states that the Veteran presented a history of in-service noise exposure.  He was reported to have denied experiencing tinnitus.  A May 2006 VA Ears, Nose, and Throat (ENT) evaluation report notes that Veteran presented a history of noise exposure and his "left ear shows typical noise-induced hearing loss."  Service connection for left ear hearing loss has been established.  At an October 2006 VA audiological examination, the examiner reported that the Veteran "denied the presence of tinnitus, therefore, any future mention of tinnitus would not be related to military noise exposure." 

In a December 2006 notice of disagreement, the Veteran advanced that the VA audiologist had misunderstood him when by reporting that he had denied experiencing tinnitus.  The Veteran clarified that: 

In reference to the decision of tinnitus, I would like to state for the record that the VA audiologist had asked me if "I heard bells or ringing in my ears."  Not understanding what she meant, I answered "no, I don't hear bells, but I do hear a constant noise in them." 

A June 2008 written statement from the accredited representative relates that the Veteran experienced "a static sound in his ears from service to present."  In a February 2011 written statement, the Veteran stated that he had experienced "humming or ringing" in his ears during active service following gunnery practice. 

In May 2010, the Veteran was afforded an additional VA audiological examination conducted by the same audiologist who had conducted the October 2006 VA examination.  The May 2010 examination report states that the Veteran presented a 25 year history of bilateral tinnitus.  The examiner concluded that the cause of claimed tinnitus could not be determined without resorting to mere speculation because there was no mention of tinnitus in any of the Veteran's medical records to support his claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki,        23 Vet. App. 382, 393-94 (2010).  The Board finds that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large rather than solely her own. 

The Veteran asserts that he experienced chronic tinnitus during active service secondary to his in-service naval gun-related noise exposure which has persisted to a later time when he was reporting it.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Service connection was established for left ear hearing loss based on the Veteran's in-service noise exposure.  While the May 2010 VA audiological evaluation states that the Veteran reported tinnitus of 25 years' duration, the Veteran advanced that his tinnitus had become manifest during active service following gunnery practice.  The Board does not find the evidence of record of sufficient probative value to outweigh the Veteran's reports of in-service onset of tinnitus. 

The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent audiological professional.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus is etiologically 

related to active service.  As such, resolving reasonable doubt in favor of the appellant, service connection for tinnitus is warranted, for accrued benefits purposes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for right ear hearing loss, for accrued benefits purposes, having been withdrawn, is dismissed.  

Service connection for tinnitus, for accrued benefits purposes, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


